 

Exhibit 10.1

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

THIS LICENSE AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is entered into
as of the signature date of the contract (the “Effective Date”) by and between:

 

CYTOVIA Inc, a subsidiary of IMMUNE Pharmaceuticals Inc, and a Delaware based
company registered under number 330787805 with a business address at WeWork
Tower 49, 12 East 49th Street, New York, NY, 10017, represented by Dr Daniel
Teper, acting as Chief Executive Officer, duly authorized to represent the
company (referred to herein as “CYTOVIA”); and

 

PINT PHARMA INTERNATIONAL SA, a company registered under Swiss laws having its
registered office at Route de Chenaux 9, 1091 Bourg-en-Levaux, Switzerland
represented by David Ricardo Munoz, acting as Chief Executive Officer, duly
authorized to represent the company (referred to herein as “PINT”, and together
with CYTOVIA, the “Parties” and each, a “Party”),

 

RECITALS

 

WHEREAS, CYTOVIA owns proprietary rights related to histamine dihydrochloride in
the United States, Canada, Israel and LATAM under the trademark “Ceplene®” (the
“Product,” as further defined below);

 

WHEREAS, CYTOVIA has granted rights for Commercialization (as defined below) of
the Product outside the Territory (as defined below);

 

WHEREAS, CYTOVIA desires to grant a license to Commercialize the Product in the
Field (as defined below) in the Territory to an entity having the necessary
experience, infrastructure and financial resources to engage in such activity;

 

WHEREAS, PINT, by itself or through its Affiliates, is a pharmaceutical company
operating in each country of the Territory, and represents that is a reputable
and well-established company, having particular expertise, experience, skils,
infrastructure and appropriately qualified personnel to operate as a
pharmaceutical distributor of oncology products in the Territory;

 

WHEREAS, PINT has concluded and represented to CYTOVIA that it is ready and able
to Commercialize (as defined below) the Product in the Field in the Territory as
long as PINT has also either obtained the license and/or the distribution rights
for IL-2 or IL-2 is otherwise made commercially available by a Third Party (as
defined below) in the Territory.

 

WHEREAS, CYTOVIA desires to grant an exclusive license to PINT to Commercialize
the Product in the Field in the Territory and the right of first refusal to New
Products (as defined below) in the Territory;

 

WHEREAS, by the present Agreement, PINT accepts the above mentioned exclusive
license and rights and agrees to purchase the Product for Commercialization in
the Territory in the Field from CYTOVIA or suppliers referred by CYTOVIA.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.DEFINITIONS

 

1.1.“Adverse Event” shall mean an “adverse drug experience” as such term is
defined under applicable regulations promulgated by a relevant Regulatory
Authority in the Territory and includes any adverse event associated with the
use of a drug in humans, whether or not considered drug related, including any
failure of expected pharmacological action and any adverse event occurring (i)
in the course of the use of a drug product in professional practice, (ii) from
drug overdose, whether accidental or intentional, (iii) from drug abuse, or (iv)
from drug withdrawal.

 

1.2.“Affiliate” shall mean, with respect to any entity, any other entity that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such entity. For purposes of this
Section 1.2, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with” shall mean direct or indirect beneficial
ownership of more than fifty percent (50%) (or such lesser percentage which is
the maximum allowed to be owned by an entity in a particular jurisdiction) of
the voting share capital or other equity interest in any corporation, company,
partnership, joint venture or other entity or the power to direct its business
and affairs.

 

1.3.“Alliance Manager” shall have the meaning provided in Section 2.1.

 

1.4.“Annual Net Sales” shall mean the sum of Net Sales in any four (4)
consecutive Calendar Quarters.

 

1.5.“API” means the active pharmaceutical ingredient histamine dihydrochloride,
including any and all forms thereof.

 

1.6.“Calendar Quarter” shall mean each respective period of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

 

1.7.“Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

 

1.8.“Change of Control” means (a) any transaction or series of related
transactions (including, without limitation, any sale of capital stock, merger,
reorganization, consolidation or similar transaction) in which the holders of
the outstanding capital stock of a Party prior to such transaction(s) hold less
than fifty percent (50%) of the outstanding capital stock of such Party
following such transaction(s); or (b) approval by a Party’s stockholders of a
complete liquidation of such Party or a sale or disposition of all or
substantially all of the assets of such Party related to the Product.

 

1.9.“Combination Therapy” shall mean the Product when Commercialized together by
Pint with a New Product in the Territory.

 

1.10.“Commercialization” shall mean activities directed to marketing, promoting,
distributing, offering for sale or selling the Product. When used as a verb,
“Commercialize” means to engage in Commercialization.

 

 

 

 

1.11.“Commercially Reasonable Efforts” shall mean, with respect to a given
product, efforts and resources that a commercial-stage pharmaceutical company
would generally use in commercializing pharmaceutical products that are of
similar market potential as the product, taking into consideration product
labeling and anticipated labeling, present and future market potential, profit
potential, medical and clinical considerations, present and future regulatory
environment and competitive market conditions in the therapeutic area, all as
measured by the facts and circumstances at the time such efforts are due.
“Commercially Reasonable Efforts” shall be determined on a market-by-market
basis for the product without regard to the particular circumstances of a Party,
including any other products or product opportunities of such Party.

 

1.12.“Confidential Information” shall have the meaning provided in Section 10.1.

 

1.13.“Consumer(s)” shall mean patients or subjects in the Territory treated for
a medical condition with the Product.

 

1.14.“Control” shall mean, with respect to any Information, Patent or other
intellectual property right, possession by a party of the ability (whether by
ownership, license or otherwise, but without taking into account any rights
granted under this Agreement) to grant access, a license or a sublicense to such
Information or intellectual property right without violating the terms of any
agreement or other arrangement with any Third Party.

 

1.15.“Customer(s)” shall mean all persons and entities to which the Product may
be promoted and/or sold in the Territory.

 

1.16.“Commercialization Plan” shall mean the commercialization plan, including
the plan for obtaining all required Regulatory Approvals, the plans for
Commercialization (yearly business reviews) forecasts of sales of the Product
(with forecasts for the NPP Product and other presentations of the Product
indicated separately) in Units, prepared by PINT shared to CYTOVIA and approved
by the JSC.

 

1.17.“Financial conditions” shall have the meaning provided in EXHIBIT D.

 

1.18.“Dossier” shall mean the documentation contained in the initial new drug
application (including any subsequent amendments to the Dossier) and the drug
master file submitted by CYTOVIA or any of the previous owners of the Product to
the European Medicines Agency (EMA) or United States Food and Drug
Administration (FDA) for Commercialization of the Product in the European Union
or the United States, respectively.

 

1.19.“Effective Date” shall mean the date first indicated above.

 

1.20.“Field” shall mean oncologic therapy in humans with a drug formulated for
administration by injection and any other formulation for such drug that may be
developed thereafter.

 

1.21.“First Commercial Sale” shall mean, with respect to the Product (but not
the NPP Product), the first sale for end use or consumption of such Product in
the Territory. Sales to an Affiliate or Sublicensee of PINT shall not constitute
a First Commercial Sale unless the Affiliate or Sublicensee is the end user of
the Product.

 

 

 

 

1.22.“Business Day” shall mean a day, other than a Saturday, Sunday or legal
holiday, on which banks are open for business in both New York, US and Bern,
Switzerland.

 

1.23.“Improvement” shall mean any modification, variation or revision to an
apparatus, method, formulation, process, product or technology, or any
discovery, technology, process, method or formulation related to an apparatus,
method, process, product or technology, whether or not patented or patentable,
including any enhancement in the manufacture or steps or processes thereof,
composition, preparation, presentation, formulation, means of delivery,
packaging or dosage of an apparatus, method, process, product or technology, any
discovery or development of any new or expanded indications or formulations for
an apparatus, method, process, product or technology, or any discovery or
development that improves the stability, safety or efficacy of an apparatus,
method, product or technology.

 

1.24.“Indemnification Claim Notice” shall have the meaning provided in Section
12.3(a).

 

1.25.“Indemnified Party” shall have the meaning provided in Section 12.3(a).

 

1.26.“Information” shall mean all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulas, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, algorithms, apparatuses, compositions of matter, cells, cell lines,
assays, animal models, physical, biological or chemical materials,
specifications, data, results and other materials, including pre-clinical and
clinical trial results, manufacturing procedures and test procedures and
techniques, (whether or not confidential, proprietary, patented or patentable)
in written, electronic or any other form now known or hereafter developed, and
all Improvements to any of the foregoing, and other discoveries, developments,
inventions, and other intellectual property (whether or not confidential,
proprietary, patented or patentable).

 

1.27.“Joint Operating Committee” or “JOC” shall have the meaning provided in
Section 2.2.

 

1.28.“Joint Steering Committee” or “JSC” shall have the meaning provided in
Section 2.3.

 

1.29.“Losses” shall have the meaning provided in Section 12.1.

 

1.30.“Marketing Authorization Holder” shall have the meaning provided in Section
4.1(b).

 

 

 

 

1.31.“Net Sales” shall mean the gross amounts invoiced by PINT and its
Affiliates and Sublicensees for sales of the Product (including, for the
avoidance of doubt, the NPP Product), less the following deductions to the
extent shown in the invoices for sales of the Product or otherwise directly
paid, allowed, accrued, or incurred by PINT or its Affiliates and Sublicensees
with respect to sales of the Product (if not previously deducted from an amount
invoiced): (i) normal and customary trade discounts, credits or allowances
actually given; (ii) credits or allowances additionally granted upon returns,
rejections, rebates or recalls (except where any such recall arises out of the
gross negligence, willful misconduct or fraud of the selling party); (iii)
sales, excise, turnover, value-added and similar taxes on the sale of the
Product (but not, for the avoidance of doubt, taxes on net income or withholding
therefor); and (iv) transportation, freight, postage, importation, shipping
insurance and other handling expenses. In addition, Net Sales for any period may
be reduced by any retroactive discounts, price reductions or rebates required by
applicable laws or regulations and actually paid by PINT during the period in
question, provided that PINT provides, at the time such reduction is made,
reasonable evidence concerning the calculation and payment of such amounts. All
the discounts, allowances, credits, rebates and other deductions described above
not solely related to the Product shall be fairly and equitably allocated to
such sales of the Product such that the Product does not bear a disproportionate
portion of such deductions. For purposes of determining Net Sales, the Product
shall be deemed to be sold when invoiced and a “sale” shall not include
transfers, uses or dispositions for promotional, preclinical, clinical,
regulatory or governmental purposes, in each case if no compensation is received
by PINT, its Affiliates or its Sublicensees. For purposes of calculating Net
Sales, sales between or among PINT and its Affiliates or any Sublicensee and its
Affiliates shall be excluded from the computation of Net Sales (unless the
Affiliate or Sublicensee is the end user of the Product), but sales by PINT and
its Affiliates and Sublicensees to Third Parties shall be included in the
computation of Net Sales. In all cases, deductions taken into account in the
computation of Net Sales shall not exceed (on an invoice by invoice basis) in
the aggregate thirty percent (30%) of the gross amounts invoiced by PINT and its
Affiliates and Sublicensees for sales of the Product. Notwithstanding, in the
event that the Combination Therapy is Commercialized by PINT, the Parties shall
negotiate in good faith a means by which to calculate Net Sales of the Product
within the Combination Therapy as well as a royalty or other consideration for
the IL-2 component of the Combination Therapy, to the extent that such IL-2
component is licensed, acquired or otherwise obtained by or on behalf of PINT
from or on behalf of CYTOVIA.

 

1.32.“Net Sales Milestone” shall have the meaning provided in EXHIBIT D.

 

1.33.“NPP” shall have the meaning provided in Section 5.2.

 

1.34.“NPP Product” shall mean the Product subject to the NPP in its secondary
packaging for commercialization in the European Union and/or USA.

 

1.35.“CYTOVIA Indemnitee” shall have the meaning provided in Section 12.2.

 

1.36.“CYTOVIA Know-How” shall mean Information that CYTOVIA or any of its
Affiliates Controls on or after the Effective Date, which is not included in the
CYTOVIA Patents but is useful or necessary for the use, sale, offer for sale, or
Commercialization of the Product in the Field in the Territory or its
importation into the Territory.

 

1.37.“CYTOVIA Patents” shall mean the Patents that CYTOVIA or any of its
Affiliates Controls on or after the Effective Date and that are useful or
necessary for the use, sale, offer for sale, or Commercialization of the Product
in the Field in the Territory or its importation into the Territory. The CYTOVIA
Patents as of the Effective Date are set forth on EXHIBIT A hereto.

 

 

 

 

1.38.“CYTOVIA Technology” shall mean the CYTOVIA Patents and CYTOVIA Know-How.

 

1.39.“Patents” shall mean all issued patents and pending unpublished and
published patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including continued prosecution
applications including requests for continued examination, divisional
applications and renewals, and all letters patent or certificates of invention
granted thereon, and all reissues, reexaminations, extensions, term
restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, and all
counterparts of any of the foregoing.

 

1.40.“PINT Indemnitee” shall have the meaning provided in Section 12.1.

 

1.41.“Pricing Approval” shall mean an approval of the Product for reimbursement,
and any related approval of the reimbursement price, terms or conditions, under
any NPP, pharmaceutical benefit plan or program administered by a Regulatory
Authority in the Territory, if required for effective market entry.

 

1.42.“Product” shall mean Ceplene® (histamine dihydrochloride) for injection in
its current pharmaceutical form as formulated for sale in Europe and/or United
States and of its current commercial quality in Europe and/or United States.
Unless otherwise expressly provided herein, references to the “Product” herein
shall include the NPP Product.

 

1.43.“Promotional Material” shall mean all materials relating or referring to
the Product and the disease including advertising, brochures, leaflets, training
materials for commercial teams as well as medical teams and similar materials
whether in written, printed, graphic, audio or electronic or digital form that
are produced by or for CYTOVIA or its Affiliates or Sublicensees for use by
their sales representatives, medical liaison, contractors, sublicensees, or
representatives in connection with their activities hereunder. For purposes of
clarification, Promotional Material includes websites and website content
referring to the disease, the Product or to CYTOVIA or its Affiliates.

 

1.44.“Publication” shall have the meaning provided in Section 10.4.

 

1.45.“Regulatory Approval” shall mean any and all approvals (including, if
applicable, Pricing Approvals), licenses, registrations, or authorizations of
any Regulatory Authority that are necessary for the development, use,
importation, storage, transport and/or sale of the Product (as part of an NPP or
otherwise) in any country in the Territory.

 

1.46.“Regulatory Authority” shall mean any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other entities regulating or otherwise
exercising governmental authority in any jurisdiction in the Territory with
respect to a Regulatory Approval.

 

 

 

 

1.47.“Regulatory Documentation” shall mean all registrations, licenses,
clarification letters, any documents received from local Regulatory Agencies,
authorizations, renewals and approvals (including all Regulatory Approvals), all
applications and correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) in connection therewith, all
supporting documents and all supporting documentation for required clinical
studies and tests, in each case relating to the Product, including, where
applicable in CTD format, and all data contained in any of the foregoing,
including all advertising and promotional documents, Adverse Event files and
complaint files.

 

1.48.“New Products” shall mean all products, analogs, new formulations,
molecules under discovery and molecules undergoing clinical development during
the term of the Agreement that, in each case, are proprietary to and/or acquired
by CYTOVIA, and that are either standalone products or products that could be or
will become part of a combination therapy with either the Product or the
Combination Therapy, including but not limited to AzixaTM and CrolibulinTM.

 

1.49.“SDEA” shall have the meaning provided in Section 4.4.

 

1.50.“Sublicensee” shall mean a Third Party to whom PINT or any of its
Affiliates has granted a sublicense of rights granted under this Agreement to
use, sell, offer for sale or import the Product in accordance with this
Agreement, beyond the mere right to purchase such Product from PINT or its
Affiliates.

 

1.51.“Supply Agreement” shall mean the agreement with respect to the supply to
PINT of the Product and the NPP Product described in Section 7 hereto.

 

1.52.“Term” shall have the meaning provided in Section 11.1.

 

1.53.“Territory” shall mean Argentina, Bolivia, Brazil, Chile, Colombia, Costa
Rica, Cuba, Dominican Republic, Ecuador, El Salvador, French Guiana, British
Guiana, Suriname, Guatemala, Haiti, Honduras, Mexico, Nicaragua, Panama,
Paraguay, Peru, Uruguay and Venezuela (the “Territory”).

 

1.54.“Third Party” shall mean any entity other than a Party or an Affiliate or
Sublicensee of a Party.

 

1.55.“Third Party Claim” shall have the meaning provided in Section 12.3(b).

 

1.56.“Trademark” shall mean the trademark(s) under which the Product is to be
Commercialized under this Agreement as set forth on EXHIBIT B.

 

 

 

 

1.57.“Unit” shall mean a pack of fourteen vials of Product.

 

1.58.“USD Equivalent” shall mean, for any amounts originally determined in a
currency other than the U.S. Dollar, the amount determined by PINT as set forth
in Section 7.1(d).

 

1.59.“Valid Claim” shall mean, with respect to the Territory, a claim of an
issued and unexpired patent within the CYTOVIA Patents in such Territory (or
applications therefore, if pending for less than seven (7) years), which patent
claims the composition of matter, formulation, manufacture or use of the Product
and that (a) has not been revoked or held unenforceable or invalid in the
Territory by a decision of a court or governmental agency of competent
jurisdiction from which no appeal can be taken or no appeal has been taken
within the time allowed for appeal, or otherwise has been dedicated to the
public, and (b) has not been abandoned, disclaimed, canceled, denied or admitted
to be invalid or unenforceable in the Territory. In the case a Patent has
expired, a Valid Claim may be supported by CYTOVIA know how and exclusive data
for the duration of the agreement and no less than 10 (ten) years.

 

1.60.The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include” and “contain” (and their variant forms) shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” The word “any” shall mean “any
and all” unless otherwise clearly indicated by context. Where either Party’s
approval or consent is required hereunder, except as otherwise specified herein,
such Party’s approval or consent shall be a prior written consent which may be
granted or withheld in such Party’s discretion, but shall not be unreasonably
denied, delayed or conditioned. The fact that a payment made to a Party is
described herein as being non-refundable and non-creditable shall not act as a
waiver or limitation on any claims for damages or other remedies made with
respect to the goods or services for which such payment was made.

 

1.61.Unless the context requires otherwise:

 

(a)any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein);

 

(b)any reference to any laws, codes or regulations herein shall be construed as
referring to such laws as from time to time enacted, repealed or amended; any
reference herein to any person shall be construed to include the person’s
successors and assigns;

 

(c)the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

 

 

 

 

(d)all references herein to Articles, Sections or Exhibits, unless otherwise
specifically provided, shall be construed to refer to Articles, Sections and
Exhibits of this Agreement, which are an integral part of this Agreement;

 

(e)all references to this Agreement shall include the agreements, documents and
instruments to be entered into hereunder; and

 

(f)all references to “dollars” shall be to the lawful currency of the United
States of America.

 

2.GOVERNANCE

 

2.1.Alliance Managers. Each party shall designate a manager with appropriate
authority and expertise to act as its alliance manager (each, an “Alliance
Manager” and together the “Alliance Managers”). The Alliance Managers shall be
the principal point of contact for all communications between the Parties
hereunder. The Alliance Managers shall be responsible for coordinating the
performance by the Parties of their obligations hereunder and ensuring proper
communications between the Parties with respect thereto. Each Party may replace
its Alliance Manager at any time by notice to the other Alliance Manager,
effective upon receipt of such notice.

 

2.2.Joint Operating Committee.

 

(a)Establishment. The Parties hereby establish a Joint Operating Committee (the
“JOC”). The JOC shall consist of such even number of individuals as shall be
agreed by the Parties, and at least one (1) of whom shall be an Alliance Manager
designated by each Party. The members of the JOC shall be managers with
appropriate authority and expertise for performing activities in connection with
the Commercialization Plan and obtaining Regulatory Approvals for the Product
and the Commercialization of the Product and/or matters related to the supply of
the Product to PINT. A Party may from time to time by notice change its
attendee(s) on the JOC and/or designate a substitute employee to temporarily
attend and perform the functions of such Party’s attendee at any meeting of the
JOC. The JOC shall meet or discuss at least once every six (6) weeks or upon
request of a Party, beginning no later than three (3) weeks after the Effective
Date, by any means they deem appropriate. All discussions shall be held in
English. In the event individual(s) from a Party cannot speak easily
understandable English, this Party shall attend to the JOC with a translator, at
such Party’s own cost.

 

(b)Decisions. The JOC will be chaired by PINT’s Alliance Manager. The Alliance
Managers shall have the sole votes of the JOC, and all decisions of the JOC
shall be made by unanimous vote, provided, that, if the voting members of the
JOC are unable to reach a decision by unanimous vote, it is agreed that either
Party may refer the matter to the JSC.

 

 

 

 

(c)Purpose and Powers. The members of the JOC shall be responsible for
coordinating the day-to-day performance by the Parties of their obligations
hereunder, including (i) finalizing, implementing and supervising the supply and
quality control activities concerning the Product , (ii) reviewing the status of
initiatives for obtaining and maintaining Regulatory Approvals, (iii) reviewing
the Commercialization of the Product in the Territory, and (iv) aligning the
Parties’ strategy for the promotion of the Product in the Territory with the
Commercialization activities of the Product outside of the Territory undertaken
by CYTOVIA. The JOC shall review the Commercialization Plan at least once each
Calendar Year, in the fourth Calendar Quarter, and such Commercialization Plan
may be amended by decision of the JOC, effective the first Calendar Quarter of
the next Calendar Year or such other times as may be agreed by the Parties. Any
Commercialization Plan as so amended shall be deemed to be attached as Exhibit
C. The JOC shall have no authority to take any action or implement any decision
except as specifically set forth in this Section 2.2. The JOC shall not have the
authority to change, modify, or amend this Agreement, or waive any term or
condition of this Agreement. However, the JOC shall have the right to propose to
JSC any recommendations, mutual agreements, plans or actions that are considered
under its understanding as an improvement of the business and are not included
in the present agreement but could be included, after mutual approval by JSC and
ratified by the Board of each Party when needed, as an amendment to the
conditions of the present agreement (the“JOP Proposal”).

 

(d)Chairperson. Upon the Effective Date, the chairperson of the JOC shall be the
member designated by PINT, however, the Chairperson shall be nominated
alternatively by one of the Parties at the beginning of each year and each Party
shall have such right every second year respectively. The Chairman shall be
responsible for preparing the agenda and minutes of meetings of the JOC. The
minutes shall be prepared no later than fifteen (15) working days after the date
of the meeting to which they relate.

 

2.3.Joint Steering Committee.

 

(a)Establishment. The Parties hereby establish a Joint Steering Committee (the
“JSC”), which shall initially consist of the Chief Executive Officer and
Alliance Manager of each Party. A Party may from time to time, upon consent by
the other Party, change its attendee(s) on the JSC and/or designate a substitute
senior manager representative to temporarily attend and perform the functions of
such Party’s designee at any meeting of the JSC. The JSC shall meet at such
times as it may agree in person or via telephone or other mutually accepted
means of communication, and shall meet once each Calendar Quarter and/or
promptly within thirty (30) calendar days after the submission of any matter
requiring resolution by the JSC. All discussions shall be held in English. In
the event individual(s) attending such meeting on behalf of a Party cannot speak
easily understandable English, such Party shall arrange for a translator to be
present, at such Party’s cost.

 

(b)Chairperson. Upon the Effective Date the Chairperson of the JSC shall be the
member designated by CYTOVIA, however, the Chairperson shall be nominated
alternatively by one of the Parties at the beginning of each year and each Party
shall have such right every second year respectively.The chairperson of the JSC
shall be responsible for preparing minutes of meetings of the JSC, no later than
fifteen (15) working days after the date of the meeting to which they relate.

 

(c)Purpose and Powers. The members of the JSC shall be responsible for
coordinating the overall relationship of the Parties as it relates to this
Agreement, including attempting to resolve disputes elevated to it from the JOC
under Section 2.2(b).

 

 

 

 

(d)Decisions. All decisions of the JSC shall be made by unanimous vote or
unanimous written consent of both Parties, with each Party having, collectively
among its respective designees, one vote in all decisions. The members of the
JSC shall decide all matters assigned to the JSC under this Agreement or
otherwise referred to it by written agreement of the Parties. Notwithstanding
the foregoing, in the event of a tie vote, PINT shall have the final
decision-making power for questions which can be demonstrated to have a direct
impact on PINT’s Territory. The JSC shall have no authority to take any action
or implement any decision except as specifically set forth in this Section 2.3.
In the event that the actions of the JSC are inconsistent with the terms and
conditions of this Agreement, then the applicable terms and conditions of this
Agreement shall govern. However, in the event that the JSC receives a JOC
Proposal, The JSC shall have the authority to study and review such JOP Proposal
and, if mutually approved by Chief Executive Officers and duly ratified when
needed by the Board of each of the Parties, change, modify, or amend this
Agreement, or waive any term or condition of this Agreement according to the
approved decision.

 

2.4.Information. Both parties agree to keep the JOC reasonably informed in
respect of the Commercialization of the Product in the Territory and Globally
pursuant to their authority and responsibility set forth in Section 5.1. In
particular CYTOVIA shall: (a) provide the JOC with copies of CYTOVIA’s annual
Product marketing plans, information regarding CYTOVIA’s Commercialization
strategy, and updates regarding the foregoing and the progress of CYTOVIA’s
Commercialization activities; and (b) promptly advise the JOC of any unforeseen
material problems or delays encountered since the date of its last report in
connection with the Commercialization activities. Both parties may provide a
marketing plan that at a minimum includes details on product positioning, NPP,
market share projections, deployment and coverage details, patient/prescriber
feedback, and reimbursement status, strategies and rates.

 

2.5.Expenses. Each Party shall be responsible for all travel and related costs
and expenses for its members and approved invitees to attend meetings of, and
otherwise participate in, the JOC and the JSC.

 

2.6.Change of Control of CYTOVIA. In the event of a Change of Control of
CYTOVIA, if the person or entity controlling CYTOVIA after such Change in
Control commercializes products that are indicated for use in one or more of the
same patient populations as the Product, PINT shall have the right to require
CYTOVIA to implement such limitations on the powers of the Joint Operating
Committee and the Joint Steering Committee and on PINT’s obligations to provide
documents or information to such committees or more generally to CYTOVIA, and
such further provisions concerning PINT’s Confidential Information, in each case
as may be reasonably necessary to protect PINT’s competitive interests.

 

 

 

 

3.GRANT OF RIGHTS

 

3.1.CYTOVIA Technology.

 

(a)License to CYTOVIA Technology. Subject to the terms and conditions of this
Agreement and throughout its term, CYTOVIA hereby grants to PINT and its
Affiliates (only during such time as such Affiliates meet the definition of
Section 1.2) an exclusive license, which may be sublicensed as provided herein,
under the CYTOVIA Technology and Improvements thereto, to use, sell, offer for
sale, have sold and import (but not to manufacture, have manufactured or export)
the Product in the Field in the Territory. Pursuant to the license granted under
this Section 3.1(a), and subject to the confidentiality obligations of Section
10, PINT and its Affiliates and its Sublicensees shall have the right to
reference and use all Regulatory Documentation and any data included, referenced
or required by the regulatory agencies in the Territory therein within the
CYTOVIA Know-How for the purposes of obtaining a Regulatory Approval or a
Pricing Approval and for implementing the Commercialization activities with
respect to the Product in the Field in the Territory in accordance with the
terms and conditions of this Agreement.

 

(b)License to CYTOVIA Technology outside the Field. CYTOVIA hereby grants to
PINT and its Affiliates a non-exclusive license under the CYTOVIA Technology for
research and development activities conducted in the Territory. However any
development outside the Field in the Territory should be approved by Pint in
writing.

 

(c)Provision of Know-How. CYTOVIA shall disclose to PINT all CYTOVIA Know-How
promptly after the Effective Date and from time to time during the Term in order
to facilitate the registration of the Product in the Territory. Subject to the
confidentiality obligations of Section 10, PINT shall have the right to
reference and use all CYTOVIA Know-How thus disclosed for the purposes of
Regulatory Approvals, Pricing Approvals and Commercialization activities with
respect to the Product in the Field in the Territory in accordance with this
Agreement.

 

(d)Sublicence. PINT shall have the right to grant sublicenses of the rights
granted to it under Section 3.1(a) and (b) to its Affiliates and to
Sublicensees, provided, however, that PINT (i) with respect to Sublicensees that
are not Affiliates of PINT, provides advance written notice to CYTOVIA prior to
entering into negotiations for such a sublicense and makes reasonable efforts to
accommodate any feedback from CYTOVIA; (ii) enters into a sublicense agreement
with each Sublicensee under which each Sublicensee is subject to obligations no
less onerous than those of PINT hereunder; and (iii) at all times remains
responsible to CYTOVIA for all of its obligations under this Agreement and for
the performance of its Sublicensees and Third Party contractors under this
Agreement. Each such sublicense shall be fully consistent with the terms of this
Agreement. Without limiting the generality of the foregoing, the terms and
conditions of Section 11 “Confidentiality” shall be properly reflected in the
sublicense agreement. PINT shall, during the Term of this Agreement, at all
times ensure the observance and performance by every Sublicensee of the
provisions of each sublicense of rights to use hereunder. PINT shall remain
CYTOVIA’s sole interlocutor and shall directly indemnify CYTOVIA against any
loss, damages, costs, claims or expenses which are awarded against, or incurred
by CYTOVIA as a result of any breach by any Sublicensee of any of the terms and
conditions hereof. PINT shall provide CYTOVIA with a copy of each such
sublicense it grants within thirteen (30) days after its signature by PINT and
its Sublicensee, and may redact from the copy provided only those of its
financial terms that are entirely unrelated to the computation of amounts that
may become due to CYTOVIA. PINT understands and agrees that none of its
permitted sublicenses hereunder shall reduce in any manner any of its
obligations set forth in this Agreement.

 

 

 

 

(e)Field, Territory and Product Extensions. CYTOVIA shall advise PINT, through
the JOC, of the initiation by CYTOVIA of a formal program (as opposed to simple
feasibility studies, planning or preparation) (i) to expand the indications of
the Product beyond the Field, (ii) to Commercialize the Product in a formulation
other than a formulation intended for injection, (iii) to sublicense rights to
the Product comparable to those granted to PINT hereunder in a territory (other
than the Territory or a portion thereof) that PINT has designated by notice as a
territory in which PINT has operations or intends to commence operations by the
time such program is to be implemented; or (iv) to commercialize products that
are indicated for use in one or more of the same patient populations as the
Products. In each such case, CYTOVIA shall so advise PINT no later than thirty
(30) days prior to entering into any agreement with a Third Party that would
conflict with CYTOVIA’s granting rights to PINT with respect thereto. During
such period, PINT shall have an opportunity to make a proposal for continuing
discussions with respect to such matters. For the avoidance of doubt, the sole
purpose of the rights granted under this Section 3.1(e) shall be to give PINT an
opportunity to initiate discussions with CYTOVIA with respect to such matters,
and neither Party shall be obligated to enter into any agreement or any
amendment of this Agreement with respect to such matters, and will be bound only
by a written agreement or amendment duly signed on its behalf by an authorized
officer.

 

3.2.Trademark License.

 

(a)License to Trademark. Subject to the terms and conditions of this Agreement,
CYTOVIA hereby grants to PINT the right to use the Trademark for the Product and
of CYTOVIA itself on all materials needed for unbranded and branded campaigns,
subject in all cases to CYTOVIA’s prior review and approval of such materials
and such approval not to be unreasonably withheld, conditioned or delayed. PINT
shall not market the Product under any other trademark without the prior written
approval of CYTOVIA and such approval not to be unreasonably withheld,
conditioned or delayed. For avoidance of the doubt, as a Marketing Authorizasion
Holder, Pint shall be entitled to include, at least, its Logo. Furthermore, in
those markets where CYTOVIA has not filed for registration of the Trademark,
PINT shall have the responsibility to file for registration and will own such
registration in the applicable country or region. PINT’s Affiliate or
Sublicensee to whom rights are sublicensed under Section 3.1 shall use the
Trademark in connection with the Product in the Territory. Each such sublicense
of rights to the Trademark shall be fully consistent with the terms of this
Agreement. PINT shall provide CYTOVIA with a copy of each such sublicense it
grants within thirteen(30) days after its signature by PINT and its Sublicensee,
but may redact in the copy provided only those financial terms that are entirely
unrelated to the computation of amounts that may become due to CYTOVIA.

 

 

 

 

(b)Quality Control. The nature and quality of the Product advertised or sold by
PINT on which the Trademark and/or any trademark of CYTOVIA itself appears shall
conform to quality standards and product specifications for packaging and
quality control of the Product mutually agreed between CYTOVIA and PINT. PINT
agrees to cooperate with CYTOVIA to enable CYTOVIA to control the nature and
quality of the use of such trademarks such that CYTOVIA may verify that the use
of the trademarks is consistent with the agreed quality standards and product
specifications. From time to time and upon request by CYTOVIA, PINT shall
provide CYTOVIA with samples of the materials on which the Trademark appears for
Commercialization of the Product.

 

(c)Ownership; Rights as Between Parties. To the extent that PINT pursues
registrations of the Trademark in the Territory as set forth in Section 3.2(a),
PINT shall own and shall retain the ownership, at its own expense, of the entire
right, title and interest in and to such registrations for the Trademark in the
Territory. PINT acknowledges, as between the Parties, the exclusive right, title
and interest of CYTOVIA outside the Territory in and to the Trademark and will
not do or cause to be done any act or thing contesting or, in any way, impairing
or tending to impair any part of said right, title and interest. PINT will not
make any representations or take any actions, which may be taken to indicate
that it has any right, title or interest in or to the ownership or use of the
Trademark except as expressly set forth herein, and acknowledges that nothing
contained in this Agreement shall give PINT any right, title or interest in or
to the Trademark and/or any trademark of CYTOVIA itself outside the Territory.

 

(d)Reasonable Assistance. CYTOVIA will, upon request, supply PINT or its
authorized representative with any information as to its use of the Trademark
which PINT may require and will render any assistance reasonably required by
PINT in securing and maintaining the registration(s) of the Trademark in the
Territory at PINT’s sole cost and expense.

 

3.3.Right of First Refusal for New Products. CYTOVIA hereby grants to PINT and
its Affiliates a Right of First Refusal to any CYTOVIA New Products in the
Territory during the Term of the present Agreement.

 

In the event that CYTOVIA obtains the rights with respect to any New Products in
the Territory, CYTOVIA shall inmediately notify PINT with a written offer for
license or distribution with respect to a New Product in the Territory (“New
Product Offer”) and PINT shall have a Right of First Refusal with respect
thereto, subject to the following conditions:

 

(a)In the event that PINT decides to license/distribute and commercialize such
New Product(s) in the Territory, PINT shall notify CYTOVIA its acceptance of
such New Product Offer in written notice within thirty (30) days after the date
of notification by CYTOVIA to PINT and the Parties shall sign a Binding Term
Sheet with respect thereto. Furthermore, the Parties shall finalize a License or
Distribution Agreement based on such Binding Term Sheet during the following
five (5) months. The terms set forth in Section 1.2 of Exhibit D shall be
executed by the Parties once all conditions for the commercialization of the
combination therapy in the LATAM region have been met. In the event that no
Agreement is achieved between the Parties within five (5) months after the
signature of the Binding Term Sheet, CYTOVIA shall remain free to grant the
license to another partner provided, however, that the terms of New Product
Offer by CYTOVIA to such partner(s) are not more favorable than those described
in the New Product Proposal notified to PINT and PINT shall have no further
rights associated therewith.

 

 

 

 

(b)In the event that (i) PINT notifies CYTOVIA that it is not exercising its
rights under this Section 3.3 to potentially undertake the commercialization of
such New Product(s) Offer in the Territory, or (ii) CYTOVIA does not receive a
complete reply from PINT (as described in Section 3.3 (a)) within thirty (30)
days after the date of notification by CYTOVIA to PINT, then CYTOVIA shall be
free to grant the license to another partner provided, however, that the terms
of New Product Offer by CYTOVIA to such partner(s) are not more favorable than
those described in the New Product Proposal notified to PINT and PINT shall have
no further rights associated therewith.

 

3.4.Retained Rights; No Implied Licenses. CYTOVIA shall, outside the Territory,
own and shall retain the ownership of the entire right, title and interest in
and to the CYTOVIA Technology, Information included in or relating to the
CYTOVIA Technology, Improvements thereto (including Improvements that are
conceived, discovered, developed or otherwise made by or on behalf of PINT or
its Affiliates or Sublicensees, whether or not patentable, subject to Section
8.1(b) hereof), and the Trademark.

 

3.5.In each country in the Territory, PINT shall use commercially reasonable
efforts to:

 

(a)Timely perform its obligations under Commercialization Plan;

 

(b)Receive, transport, store and dispose of the Product in compliance in all
material respects with all requirements of applicable law; and

 

(c)Complete, at its sole expense, any and all studies, additional development
activities or technical transfer required as a condition of obtaining and
maintaining any Regulatory Approval in the Territory.

 

4.REGULATORY.

 

4.1.General.

 

(a)CYTOVIA shall provide the necessary support to PINT on all its Marketing
Authorization filings and approvals for the Product.

 

(b)CYTOVIA shall provide PINT with the latest and most up to date Dossier to be
used for the Regulatory Submission, Maintainance and Approval of the Products in
the Territory, and shall not withhold any relevant documentation and data
requested by the Regulatory Authorities. This includes, but is not limited to
PoA, CPPs, GMPs, CTD, Batch Master Records (BMRs), Stability Studies including
forced degradation data for Zone: IVA and IVB as promptly as practicable, signed
original documentation, explanation letters following the Effective Date and
post-marketing safety documents.

 

 

 

 

(c)PINT shall be the applicant for all Regulatory Approvals and holder of all
Regulatory Approvals for the Commercialization of the Product (the “Marketing
Authorization Holder”) in the Territory. PINT shall be fully responsible for the
content of all applications for such Regulatory Approvals submitted to competent
Regulatory Authorities.

 

(d)CYTOVIA shall provide all necessary paperwork, samples, standards and
impurities for such filings for Regulatory Approvals in the Territory. If
CYTOVIA is not the holder of the Regulatory Approval in either the EMA or FDA,
it shall use Commercially Reasonable Efforts to ensure that the Marketing
Authorization Holder will provide PINT all necessary documentation, samples,
standards and impurities to satisfy the requirements of the Regulatory
Authorities to grant the Regulatory Approvals in the Territory.

 

(e)PINT shall, at its own cost and under its sole risk and responsibility, use
Commercially Reasonable Efforts to conduct all regulatory activities for the
Product (including, for the avoidance of doubt, the NPP Product) in the
Territory, related to the preparation and maintenance of applications and other
Regulatory Documentation, compliance with the registration procedures, payment
of regulatory fees and maintenance of all Regulatory Approvals (including
renewal applications). These activities shall include, but are not limited to:

 

-Contacting Regulatory Authorities and/or the ministry of health in each country
in the Territory for any regulatory matter related to the Product;

 

-Preparing all Regulatory Documentation and performing all regulatory
submissions to each competent Regulatory Authority;

 

-Handling all registration and post-registration (maintenance) procedures;
however CYTOVIA agrees to provide PINT with all post-marketing safety
documentations when requested by th Regulatory Authorities.

 

-Handling all procedures related to applications for Pricing Approvals for the
Product in the Territory;

 

-Providing CYTOVIA with regulatory support in case of inspection and/or
questions related to regulatory activities in the Territory;

 

-Informing CYTOVIA immediately in case of the occurrence of any urgent
regulatory matter (including but not limited to regulatory inspection,
application refusal, Marketing Authorization suspension or withdrawal), within
forty-eight (48) hours after the occurrence;

 

-Providing CYTOVIA with Regulatory Documentation to be submitted to Regulatory
Authorities (along with any technical information submitted, including Product
specifications, if requested by CYTOVIA), including the initial submission and
any reply to a List of Questions (LoQ) issued by the respective Regulatory
Authority; and

 

-Supervising the preparation, conduct and follow-up of regulatory inspections.

 

 

 

 

(f)PINT shall be solely responsible for all costs, fees and expenses incurred in
connection with preparing, submitting, amending and supplementing any
applications for Regulatory Approvals for the Product in the Field in the
Territory (including, for the avoidance of doubt, the NPP Product). In the event
that the relevant Regulatory Authority requires a mandatory clinical study for
obtaining the Marketing Authorization, PINT shall be responsible for all costs
and CYTOVIA shall provide free samples for such studies. In the event that the
relevant Regulatory Authority requires a GMP/GLP inspection plant at CYTOVIA’s
or CMO’s, PINT shall perform a previous internal audit to CYTOVIA’s or CMO’s
plant in order to define the preventative actions to be implemented before the
inspection. Any reasonable preventative actions suggested by PINT’s internal
auditors shall be implemented in the manufacture plant at CYTOVIA’s or its CMO’s
costs before local authority inspection. In the event that such GMP/GLP
inspection indicates after its inspection any other corrective actions to be
implemented, then CYTOVIA or its CMO shall undertake such reasonable actions at
its sole expense. If, despite the foregoing, the regulatory filing is rejected
by the relevant Regulatory Authority, in whole or in part, due to a failure
directly attributable to CYTOVIA or its CMO as a result of not undertaking an
action suggested by PINT’s internal auditors or through a GMP/GLP inspection,
then PINT shall be entitled to reimbursement of all registration fees and
expenses sustained by PINT for seeking to register the Product in such country;
provided, however, that if the regulatory filing is rejected by the relevant
Regulatory Authority for reasons in addition to the aforesaid failure by CYTOVIA
or its CMO, then the Parties shall determine a reasonable allocation
(percentage) of fault as between CYTOVIA or its CMO, on the one hand, and PINT,
on the other, and CYTOVIA or its CMO shall only reimburse PINT for its pro rata
portion of the expenses based on the allocation of fault.

 

(g)PINT shall make Commercially Reasonable Efforts to conduct all regulatory and
administrative actions necessary to obtain Pricing Approval in each country of
the Territory at its own costs. CYTOVIA shall provide any information or
paperwork requested or needed in order for PINT to best negotiate price in the
Territory.

 

(h)PINT will keep CYTOVIA informed of any regulatory activities in the Territory
which might affect the Product (including, for the avoidance of doubt, the NPP
Product) and Commercialization thereof. PINT will provide a copy of main
correspondence with the Regulatory Authorities.

 

(i)PINT will own all rights, title and interest in and to all data, documents
and information submitted in connection with regulatory filings for the Product
(including, for the avoidance of doubt, the NPP Product) in the Territory, from
the moment of their creation or acquisition by PINT. PINT hereby grants to
CYTOVIA a license to use all such materials as may be reasonably required by
CYTOVIA, its Affiliates and licensees for pursuing and maintaining regulatory
approvals and marketing authorizations outside of the Territory.

 

 

 

 

4.2.Record Keeping; Audit for Cause. Each Party shall maintain, or cause to be
maintained, records of its respective development and regulatory activities with
respect to the Product in the Field in the Territory in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes, which
shall be complete and accurate and shall fully and properly reflect all work
done and results achieved in the performance of its respective development
activities, and which shall be retained by such Party for at least ten (10)
years after the termination of this Agreement, or for such longer period as may
be required by applicable law. Each Party shall have the right, during normal
business hours, upon at least working (10) days prior notice and without charge,
to inspect and copy any such records, except in the event of an audit for safety
reason; provided, however, that, except in the event of an “audit for cause,”
neither Party shall have the right to conduct more than one such inspection in
any twelve (12) month period. “Audit for cause” shall mean any audit conducted
by CYTOVIA by reason of any perceived material deficiencies of PINT or its
Affiliates or Sublicensees relating to the activities contemplated hereunder.

 

4.3.Cooperation. The Parties shall cooperate in good faith with respect to
obtaining and maintaining the Regulatory Approvals for the Product (including,
for the avoidance of doubt, the NPP Product) and PINT shall keep CYTOVIA
informed, through the JOC, with respect to all matters related to the Regulatory
Approvals for the Product in the Territory. At each meeting of the JOC, PINT
shall provide CYTOVIA with summaries of meetings or teleconferences with any
Regulatory Authority relating to the Product since the last meeting of the JOC.

 

4.4.Pharmacovigilance and Product Complaints.

 

(a)Pharmacovigilance. CYTOVIA and PINT shall agree on a principal
pharmacovigilance system where CYTOVIA and PINT shall define and finalize a
separate Safety Data Exchange Agreement (“SDEA”), no later than one (1) month
before the earliest expected date for First Commercial Sale or first
administration under an NPP. The SDEA shall define the guidelines and procedures
the Parties shall follow to protect patients who receive the Product (including,
for the avoidance of doubt, the NPP Product) and promote their well-being,
including guidelines and procedures for the receipt, investigation, recordation,
communication and exchange (as between the Parties) of safety information such
as Adverse Events, pregnancy exposure, lack of efficacy, misuse/abuse, and any
other information concerning the use and safety of the Product). Such guidelines
and procedures will be in accordance with, and enable the Parties to fulfill,
local and international reporting obligations to Regulatory Authorities and any
other requirements of applicable law. Furthermore, such procedures shall be
consistent with relevant laws and regulations in the Territory and International
Council for Harmonization (ICH) guidelines, except where said guidelines may
conflict with existing local regulatory safety reporting requirements, in which
case local reporting requirements shall prevail. Without limiting the generality
of the foregoing, the SDEA shall also provide that all safety data regarding a
licensed or a NPP product makes its way quickly and reliably back to the
globally responsible person for pharmacovigilance so that they may fulfill their
legal obligations to aggregate safety data and to submit safety reports in a
timely manner according to the timelines defined in ICH or other applicable
regulations, and shall therefore further include, without limitation, the
following provisions:

 

(i)Each Party shall designate and indicate in the SDEA a local responsible
contact or qualified person, who is the pharmacovigilance reference person for
communications, and ensure a backup qualified person is available, as needed;

 

 

 

 

(ii)Each Party shall notify the other Party of the name, address and contact
details of the relevant individual, or any changes to the relevant person,
specified in Section 4.4(a)(i) within five (5) business days in writing (which
may be by e-mail) to the other Party’s reference person;

 

(iii)CYTOVIA shall maintain the centralized database for the collection and
maintenance of all worldwide Adverse Event data related to the Product received
by both Parties under the scope of this Agreement, and shall maintain a system
to collect, collate, and evaluate pharmacovigilance data;

 

(iv)PINT shall not have direct access to CYTOVIA’s global safety database;
however, upon reasonable notice, CYTOVIA shall provide to PINT, within a
mutually agreeable timeframe, such information as is reasonably requested by
PINT to report and respond to inquiries from Regulatory Authorities and to
otherwise meet regulatory or legal obligations in its Territories;

 

(v)PINT shall be responsible for the performance of pharmacovigilance
obligations with respect to the Product in its Territories regardless of any
permitted delegation and/or sub-contracting of such obligations to any such
Affiliate and/or sublicensee;

 

(vi)PINT shall forward all information that it receives that meets minimum
information for data exchange standards, regardless of source, to the
appropriate CYTOVIA mailbox identified in the SDEA; and

 

(vii)CYTOVIA shall be responsible for performing signal detection on all
information concerning the safety of the Product that is obtained from any
source, and shall review potential safety signals to analyze the impact of
cumulating safety data on the established safety profile of the Product, whereby
any changes to the established safety profile of the Product shall be provided
to PINT taking into consideration the urgency of the matter and applicable law.

 

(b)Product Complaints. PINT shall notify CYTOVIA as soon as possible but at
least within five (5) days of any Customer complaints that relate to the
manufacture of the Product (including, for the avoidance of doubt, the NPP
Product. CYTOVIA shall conduct investigations to determine the validity and
cause of the complaint and will use its Commercially Reasonable Efforts to
report the findings of such investigation to PINT within thirty (30) business
days.

 

5.COMMERCIALIZATION ACTIVITIES.

 

5.1.General.

 

(a)PINT shall, at its own expense, use its Commercially Reasonable Efforts to
Commercialize the Product in the Field in each country in the Territory to all
significant Customers. CYTOVIA shall provide to PINT all reasonably necessary
pre-launch, launch and post-launch promotional and training activities, in order
to maximize sales of the Product and meet the needs of Customers and Consumers
in the Territory. For the avoidance of doubt, except as otherwise expressly
provided herein, PINT shall bear and perform all transportation, customs, sales
or import taxes and formalities required for the importation of the Product and
all expenses related to the Commercialization of the Product in the Territory
shall be PINT’s sole responsibility.

 

 

 

 

CYTOVIA shall, as its own expense, use Commercially Reasonable Efforts to
provide reasonable support PINT to successfully Commercialize the Product in the
Territory.

 

(b)Without limiting the foregoing, PINT and CYTOVIA agree that Commercially
Reasonable Efforts shall include, but are not limited to the following:

 

(i)CYTOVIA or an Affiliate or licensee thereof shall maintain a Marketing
Authorization in a Reference Country and provide PINT copies of all branded and
unbranded Promotional Materials used for the pre-launch and launch activities of
the Product as well as any other materials used to promote and to train its
sales force or medical personnel on the Product and the disease. PINT shall be
responsible for translating such materials and for developing pre-launch, launch
and post-launch promotional and training activities, as needed, in order to
maximize sales of the Product and to meet the needs of Customers and Consumers
in the Territory.

 

(ii)PINT and CYTOVIA shall timely and completely perform their obligations
agreed during JSC sessions.

 

(iii)CYTOVIA shall manufacture, store and dispose of the Product in compliance
with all requirements of applicable law.

 

(iv)PINT shall receive, transport, store, commercialize and dispose of the
Product in compliance in all material respects with all requirements of
applicable law.

 

(v)PINT shall be responsible for ensuring the proper implementation of the
Commercialization Plan and for funding all expenses related thereto.

 

(vi)PINT shall keep CYTOVIA informed, on a quarterly basis, of the quantities of
Product sold at the wholesale and retail levels, all NPP sales, and the number
of total prescriptions and inventory of Product per country in the Territory.

 

(vii)PINT shall establish and maintain programs to educate physicians in the use
of the Product and increase Product awareness, such programs to be in strict
conformity with all applicable laws, regulations and customary or recommended
industry practices.

 

5.2.NPP Product Commercialization Activities.

 

(a)As PINT may, from time to time, receive requests for the Product under a
named-patient program or similar kind of program or framework which, in effect,
allows PINT to provide physicians, healthcare professionals, patients or any
other person with a drug/medicinal product which has not yet been approved (such
program, the “NPP”), it is hereby understood and agreed between the Parties that
for sales or other distribution of Product under such NPP, PINT shall comply
with applicable laws in each of the countries in the Territory regarding
marketing, sales and other distribution of Product for or under a NPP.

 

 

 

 

(b)PINT shall, at its own cost and under its sole risks and responsibility,
devise and implement the best strategy related to the NPP Product in the
Territory.

 

(c)The terms and conditions upon which PINT shall Commercialize the NPP Product
shall be set forth by the JOC.

 

5.3.Promotional Material.

 

(a)CYTOVIA shall provide PINT with all open files (editable files) of branded
and unbranded Promotional Materials used for the pre-launch, launch and
post-launch activities of the Product as well as any other materials used to
promote and to train its salesforce on the Product. PINT shall translate such
materials and when needed develop its own materials based thereupon. PINT shall
be able to include its logo on Product marketing materials.

 

(b)All Promotional Materials shall clearly indicate that PINT is the Marketing
Authorization Holder in the Territory, as applicable.

 

5.4.Domain Names and Websites. Based on CYTOVIA’s Websites, PINT may develop,
translate, register, use and maintain domain names and website(s) associated
with the Product in the Territory, to the extent permissible under applicable
laws, regulations and industry codes on the condition that the domain name is
free to be used. Such websites shall be solely in the principal language used in
the Territory and shall not include any materials that could constitute the
active solicitation of sales outside of the Territory. PINT shall be responsible
for the approved domain name registration and any required filing of approved
domain names and website content with any Regulatory Authority and for
complying, after consultation with CYTOVIA, with all requests by any Regulatory
Authority in the Territory relating to the domain name or website content.

 

6.Supply.

 

(a)Supply Agreement. The Parties agree to enter into an agreement with respect
to the supply of Product (including the NPP Product) for Commercialization in
the Territory (such agreement is referred to herein as the “Supply Agreement”),
which such Supply Agreement shall further include, without limitation, the
following provisions:

 

(i)a representation by CYTOVIA that the CMO it designates for supply of Product
to PINT is a qualified GMP compliant supplier of the Product for this purpose
and will deliver the product to PINT on behalf of CYTOVIA;

 

(ii)the provision to PINT of information and support concerning the
manufacturing of Products (including the NPP Product), including but not limited
to information and support in connection with obtaining and/or maintaining
Regulatory Approvals in the Territory (such as providing responses to questions
related to the manufacture of the Product, current good manufacturing practices
certificates, existing packaging and labeling materials in mock-up form, and any
information related to the development of packaging materials);

 

 

 

 

(b)provisions for back-up supply arrangements, such that, should for any reason
CYTOVIA and/or its CMO, as applicable, be unwilling or unable to provide
supplies of Product (including the NPP Product) to PINT, the Parties shall
promptly consult with each other concerning alternative supply arrangements and,
should PINT so request by notice, enter into good faith negotiations with
respect to back-up supply arrangements or, in the event that the Parties cannot
agree following good faith negotiations on reasonable back-up supply
arrangements, then the Parties shall discuss the license to PINT by CYTOVIA of
manufacturing rights for the Product for the Territory; and if CYTOVIA is unable
to supply the Product to PINT, whether itself, through an Affiliate or a CMO,
and PINT is forced to arrange its own CMO then Transfer Price will be reduced
from a 35% royalty to 10% royalty under this Agreement.

 

(c)Supplies to PINT Affiliates and Sublicensees. As between the Parties, PINT
shall be responsible for supplying the Product to its Affiliates and
Sublicensees.

 

6.2.Territory Compliance.

 

(a)CYTOVIA and its Affiliates or other partners and licensees shall not,
directly or indirectly, actively Commercialize the Product in the Territory.

 

(b)PINT and its Affiliates and sublicensees, shall not, directly or indirectly,
actively Commercialize the Product outside the Territory.

 

(c)For this purpose, “actively Commercialize” shall include, without limitation,
the use of a warehouse, office or other facility for the purpose of
Commercialization of the Product, and actively approaching individual
physicians, practitioners Customers and Consumers outside of the Territory (by
for instance direct mail, including the sending of unsolicited e-mails, visits
or through advertisement in media, on the internet or other promotions targeted
at such Third Parties). For avoidance of doubt, PINT may however engage the
services of quality labs outside the Territory with the sole purpose of
Commercializing the Product in the Territory.

 

6.3.Compliance with Laws. Each Party shall comply with all applicable present
and future orders, regulations, requirements and laws of any applicable
Regulatory Authority or other governmental authority in the performance of its
obligations under this Agreement.

 

7.PAYMENT; REPORTS; AUDITS

 

7.1.Payment; Reports.

 

(a)In consideration of the rights and licenses granted by CYTOVIA to PINT
hereunder, PINT shall pay to CYTOVIA the amounts described in the Financial
Conditions attached hereto as EXHIBIT D. All payments due under this Agreement
shall be paid within ninety (90) days of the date of invoice unless a specific
payment date or method is specifically provided in EXHIBIT D.

 

 

 

 

A quarterly report of Unit quantities of Product sold per country shall be
provided by PINT to CYTOVIA, no later than fifteen (15) business days after the
end of each Calendar Quarter. It should specify the quantity of Product sold at
the wholesale and retail levels and the prescribed quantity of NPP Product. Such
report shall provide in sufficient detail the Net Sales of the Product to enable
CYTOVIA to confirm the accuracy of all payments due under EXHIBIT D, including,
without limitation, the numbers of Units of the Product and the NPP Product
sold, the aggregate gross sales price for such Units (in its native currency),
and a description of the amount and justification for an any deductions made to
such aggregate gross sales in determining the reported Net Sales. PINT shall
keep, and shall cause its Affiliates and Sublicensees to keep, complete and
accurate records pertaining to the sale or other disposition of Product in
sufficient detail to permit CYTOVIA to confirm the accuracy of all payments due
hereunder. A reporting template for such Calendar Quarter report will be
provided by PINT’s financial department.

 

(b)CYTOVIA shall send invoices to PINT to the following address:

 

Pint Pharma International Route de Chenaux 9

 

1091rg-en-Lavaux Switzerland

 

(c)All payments hereunder shall be made in U. S. Dollars ($) or, if stated in
European euros (€). All payments from PINT to CYTOVIA shall be made by bank wire
transfer of immediately available funds, net of expenses and fees of
transmission, to the following bank account or such other bank account as
CYTOVIA may indicate (in the next months) with not less than ten (10) days’
prior notice:

 

CYTOVIA

 

Bank TBC

 

IBAN SWIFT

 

The JSC will establish the commercial strategy for prices and/or pricing
guidelines applicable to sales in the Territory.

 

 

 

 

(d)Exchange Rates; Currency Transfer Restrictions. The conversion of amounts
from any currency other than U.S. Dollars to U.S. Dollars shall be made by PINT
at the average of the rates of exchange for the relevant currency as published
by the Wall Street Journal, European Edition for the relevant Calendar Quarter
or other period. If any restrictions on the transfer of currency exist in any
country or other jurisdiction so as to prevent PINT from making payments to
CYTOVIA, then PINT shall use Commercially Reasonable Efforts to obtain a waiver
of such restrictions or to otherwise enable PINT to make such payments. If PINT
is unable to do so, PINT shall make such payments to CYTOVIA in a bank account
or other depository designated by CYTOVIA in such country or jurisdiction, which
payments shall be in the local currency of such country or jurisdiction, unless
payment in U.S. dollars is permitted. Any payment by PINT to CYTOVIA in
currencies other than U.S. dollars shall be calculated using the aforesaid rates
of exchange.

 

(e)Taxes; Tax Withholding. All amounts to be paid hereunder are stated before
VAT, GST, sales, export or import duties or any similar tax or duties, which
will be paid by the paying Party at the rate and in the manner from time to time
prescribed by law. In such event, the receiving Party shall include in any
invoice all details reasonably requested by the paying Party to allow the paying
Party to recover such taxes, if recoverable. Each Party shall pay any and all
other taxes levied on account of all payments it receives under this Agreement.
If any applicable laws or regulations require that taxes be withheld with
respect to any payment under this Agreement, the paying Party shall, after
providing prior notice thereof to the receiving Party: (i) deduct those taxes at
the rate applicable to the payments according to applicable tax law from the
remittable payment; (ii) declare and pay such deducted taxes to the proper
taxing authority; and (iii) send evidence of the obligation together with proof
of tax payment to the receiving Party on a timely basis following that tax
payment. Each Party agrees to cooperate with the other Party in claiming refunds
or exemptions from such deductions or withholdings under any relevant agreement
or treaty which is in effect.

 

7.2.Audits.

 

(a)During the Term and for a period of two (2) years thereafter, PINT (and its
Affiliates and Sublicensees) shall keep complete and accurate records pertaining
to the Net Sales generated by the Product in the Field in the Territory
(including, depending on the Territory, accurate records on sales by Affiliates
and Sublicensees of PINT) or any other disposition of the Product and its and
their activities hereunder, in sufficient detail to permit CYTOVIA to confirm
the accuracy of all payments due hereunder. CYTOVIA shall have the right to
cause an independent, certified public accountant reasonably acceptable to PINT
to audit such records to confirm payments for a period covering not more than
the Calendar Year in which such audit is being performed and the two (2)
preceding full Calendar Years. Such audits may be performed during normal
business hours upon ninety (90) days’ prior notice. Prompt adjustments shall be
made by the Parties to reflect the results of such audit. CYTOVIA shall bear the
full cost of such audit unless such audit discloses an underpayment by PINT of
more than ten percent (10%) of the amount of any payment due to CYTOVIA under
this Agreement, in which case, PINT shall bear the cost of such audit, up to a
maximum of fifty percent (50%) of the underpayment, and shall promptly remit the
amount of any underpayment, such audit costs and the fees due under Section 7.3
hereof.

 

 

 

 

(b)During the Term, PINT shall also keep (and shall cause its Affiliates and
Sublicensees to keep), and shall make available to CYTOVIA for inspection on
CYTOVIA’s reasonable demand (and at least once per Calendar Year) complete and
accurate records pertaining to the progress and results of its (and its
Affiliates’ and Sublicensees’) Commercialization activities in the Territory, in
sufficient detail to permit CYTOVIA to ensure the satisfaction of PINT’s
contractual obligations hereunder, subject to the procedures set forth above in
Section 7.2(a) to the extent applicable.

 

7.3.Late Payments.

 

In the event that any payment due under this Agreement is not made when due, the
payment shall accrue simple interest from the date due at a rate per annum equal
to the lesser of (i) ten percent (10%) above the U.S. prime rate in effect of
the date of the scheduled date of payment (as published in the Wall Street
Journal or, if the Wall Street Journal ceases to publish such rates, from such
other reputable financial news source PINT may select), or (ii) the highest rate
allowed under applicable law. The payment of such interest shall not limit
CYTOVIA from exercising any other rights it may have as a consequence of the
lateness of any payment. Such interest shall accrue on a daily basis from the
due date until the date of actual payment of the overdue amount. PINT shall pay
the interest together witht the overdue amount.

 

8.INTELLECTUAL PROPERTY

 

8.1.Patent Prosecution and Maintenance.

 

(a)CYTOVIA Patents. CYTOVIA shall be responsible for (including the costs
associated therewith), and shall use Commercially Reasonable Efforts in
connection with, the preparation, filing, prosecution and maintenance of the
CYTOVIA Patents claiming the Product or its composition of matter, formulation,
manufacture or use of the Product in each country in the Territory (to the
extent the deadlines for filing of which have not passed as of the Effective
Date of this Agreement). At signing of this agreement CYTOVIA shall share with
PINT all information related to granted and pending patent applications in the
Territory. Furthermore, CYTOVIA shall keep PINT informed of progress with regard
to the preparation, filing, prosecution and maintenance of such CYTOVIA Patents
at meetings of the JOC. CYTOVIA shall consider in good faith the requests and
suggestions of PINT with respect to strategies for prosecution and maintenance
of such CYTOVIA Patents, it being understood that CYTOVIA retains final
decision-making authority with respect to such matters. In the event that
CYTOVIA decides to abandon any CYTOVIA Patent covering the composition of
matter, formulation, manufacture or use of the Product in the Field and included
within the license granted under Section 3.1(a), CYTOVIA shall provide
reasonable prior notice to PINT of such intention to abandon (which notice
shall, in any event, be given no later than fifteen (15) days prior to the final
deadline for any action that may be taken with respect to such CYTOVIA Patent
with the relevant patent office) and provide PINT with an opportunity to assume
responsibility (at PINT’s expense and risk) for the prosecution of CYTOVIA
Patent.

 

 

 

 

(b)Inventions. PINT shall promptly disclose to CYTOVIA, in writing, any and all
Information relating to the CYTOVIA Technology and Improvements thereto that are
conceived, discovered, developed or otherwise made by or on behalf of PINT or
its Affiliates or Sublicensees. This information is to be shared with the JSC
and decisions will be taking there as to how to proceed. If agreed that the
rights are to be assigned to CYTOVIA, PINT shall enter into and execute all
reasonable and appropriate assignments, transfers and other agreements, and
enter into all agreements with its directors, officers, employees, agents and
consultants, and those of its Affiliates and Sublicensees, that are necessary or
appropriate to ensure the assignment of such intellectual property rights to
CYTOVIA outside the Territory.

 

(c)Cooperation of the Parties. Each Party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of any CYTOVIA Patents under
this Agreement and in the obtaining and maintenance of any patent extensions,
supplementary protection certificates and the like with respect to any CYTOVIA
Patent claiming the composition, formulation, manufacture or use of the Product
being Commercialized pursuant to this Agreement. PINT shall invoice CYTOVIA for
all related out-of-pocket expenses it incurs regarding such matters.

 

8.2.Trademark Prosecution and Maintenance.

 

(a)Registration of the Trademark. If PINT desires to have the Trademark
registered in a country in the Territory other than the countries where it is
registered as of the Effective Date, PINT shall promptly notify CYTOVIA and
shall be responsible for filing such applications for registrations of
trademarks and will be the owner of such registration(s) in the Territory. Both
Parties shall have copies of all submissions with respect to such filings.

 

(b)Registration of Other Trademarks. In the event PINT decides to Commercialize
the Product (excluding the NPP Product) under a trademark other than the
Trademark, the Parties agree that PINT shall be the exclusive owner of such
trademark created by PINT for the Product. While PINT is marketing the Product
using such new trademark, PINT shall, at its own cost and expense, file in the
Territory and endeavor in good faith to obtain the registration of such new
trademark in the Territory, and when registered, thereafter maintain such new
trademark in the Territory at its own expense and in PINT’s name. Such new
trademark shall be considered as a Trademark as defined hereinabove and shall be
added to EXHIBIT B.

 

(c)Exclusive Use. PINT shall Commercialize the Product only using the Trademark,
including any trademark(s) so added to EXHIBIT B.

 

(d)At signing of this agreement CYTOVIA shall provide to PINT all information
related to registered and pending Trademark applications in the Territory.

 

8.3.Infringement by Third Parties.

 

(a)Each Party shall promptly notify the other in writing of any alleged or
threatened infringement in the Territory of any CYTOVIA Patent of which they
become aware.

 

 

 

 

(b)Defense of CYTOVIA Patents. CYTOVIA shall have the first right to bring and
control any action or proceeding with respect to infringement of any CYTOVIA
Patent in the Territory at its own expense and by counsel of its own choice.
With respect to infringement of any CYTOVIA Patent that is likely to have a
material adverse effect on the Product in the Field in the Territory, PINT shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice, and if CYTOVIA fails to bring an action or proceeding
within (a) one hundred twenty (120) days following the notice of alleged
infringement or (b) five (5) days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, PINT shall have the right to bring and control any such action at
its own expense and by counsel of its own choice, and CYTOVIA shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice; provided, however, (i) that PINT acknowledges that such action
can be based solely on the claims of the Patent(s) protecting the Product, (ii)
that if CYTOVIA enters into negotiations with an alleged infringer within such
one hundred twenty (120) day period, then CYTOVIA shall have an additional
ninety (90) days (or such shorter period of time ending five (5) days before the
time limit, if any, set forth in the applicable laws and regulations for filing
such suit for infringement) to conclude such negotiations before PINT may bring
suit for such infringement.

 

(c)Cooperation. In the event a Party brings an infringement action in accordance
with this Section 8.3, the other Party shall cooperate fully, including, if
required to bring such action, the furnishing of a power of attorney or being
named as a party. Neither Party shall have the right to settle any patent
infringement litigation under this Section 8.3 relating to any CYTOVIA Patent in
a manner that diminishes the rights or interests of the other Party or that
admits fault or liability on behalf of the other Party without the prior written
consent of the other Party. Except as otherwise agreed to by the Parties as part
of a cost-sharing arrangement, any recovery realized as a result of such
litigation, after reimbursement of any litigation expenses of CYTOVIA and PINT,
shall be retained by the Party that brought and controlled such litigation for
purposes of this Agreement, except that any recovery realized by a Party as a
result of such litigation, after reimbursement of the Parties’ litigation
expenses, shall, to the extent attributable to lost Net Sales with respect to
the Product, be treated as Net Sales of the Product for purposes of this
Agreement.

 

8.4.Infringement of Third Party Rights. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of either
of the Parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. CYTOVIA shall have the first
right to control any defense of any such claim involving alleged infringement of
Third Party rights by CYTOVIA’s activities at its own expense and by counsel of
its own choice, and PINT shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. In the event that
CYTOVIA elects not to control such defense, or fails timely to do so, the
Parties shall consult concerning the continued performance of this Agreement, it
being understood and agreed that, should such performance be continued, (a) PINT
shall control such action at its own expense and risk and by counsel of its own
choice, (b) CYTOVIA shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice, and (c) PINT shall indemnify
CYTOVIA against any cost, damage, expense or loss arising from such litigation
other than the fees of counsel retained by CYTOVIA for such action. Neither
Party shall have the right to settle any patent infringement litigation under
this Section 9.4 in a manner that diminishes the rights or interests of the
other Party or that admits fault or liability on behalf of the other Party
without the written consent of such other Party.

 

 

 

 

8.5.Trademark Infringement. CYTOVIA and PINT shall promptly notify each other in
writing of any alleged or threatened infringement or any challenge to the
validity of the Trademark or any challenge to CYTOVIA’s ownership of or PINT’s
Trademark in the Territory of which they become aware. Both Parties shall use
their Commercially Reasonable Efforts in cooperating with each other to
terminate such infringement or challenge by a Third Party without litigation.
CYTOVIA and/or PINT, as the Parties may agree, shall have the sole right to
bring and control any action or proceeding with respect to infringement of the
Trademark at their own expense and by counsel of its own choice. In the event
CYTOVIA brings such an infringement action, PINT shall cooperate fully, and vice
versa. Except as otherwise agreed to by the Parties as part of a cost-sharing
arrangement, any recovery realized as a result of such litigation, after
reimbursement of any litigation expenses of the Parties, shall be retained by
CYTOVIA.

 

8.6.Patent Marking. PINT shall mark all Products made, sold or otherwise
disposed of by or on behalf of it or any of its Affiliates or Sublicensees as
required under applicable laws of the Territory.

 

9.REPRESENTATIONS AND WARRANTIES

 

9.1.Mutual Representations and Warranties. Each Party represents and warrants to
theother that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

 

9.2.CYTOVIA Representations and Warranties. CYTOVIA represents and warrants to
PINT that: (a) as of the Effective Date, it has received no notice of
infringement or misappropriation of any rights asserted by any Third Party in
relation to the CYTOVIA Technology, and (b) to CYTOVIA’s knowledge, as of the
Effective Date, the use of the CYTOVIA Technology does not infringe any valid
claim of any issued patent of any Third Party.

 

9.3.PINT Representations and Warranties. PINT represents and warrants to CYTOVIA
that: (a) as of the Effective Date, it has or can obtain the necessary resources
and facilities to perform its obligations under this Agreement and that it is
not aware of any matter or event that could compromise its ability to perform
its obligations under this Agreement; (b) it has the financial resources to
create and/or maintain an adequate salesforce in the Territory; (c) as of the
Effective Date it does not perform, and it shall not acquire or develop in the
Territory during the Term, any activities pertaining to any product containing
histamine dihydrochloride as an API other than the Product or pertaining to
another product in the Field; (d) as of the Effective Date, this Agreement does
not violate any of PINT’s prior agreements; and (e) it has conducted the
necessary diligence and on the basis of the results of this due diligence, it
has determined that it has the capacity to comply with the financial and
development undertakings contained in and involved in this Agreement and in
particular, has obtained any authorization from any local relevant authority
required to perform its obligations under this Agreement.

 

 

 

 

9.4.Disclaimer. Except as expressly set forth herein, and without derogation to
any Indemnification obligation under Section 12 hereof, THE CYTOVIA TECHNOLOGY
AND THE TRADEMARK ARE LICENSED “AS IS” AND, OTHER THAN AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, CYTOVIA EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES (OTHER THAN ANY SUCH INFRIGEMENT
OF WHICH CYTOVIA HAS KNOWLEDGE AS OF THE EFFECTIVE DATE), OR ARISING FROM A
COURSE OF DEALING, USAGE OR TRADE PRACTICES, OR THE AVAILABILITY OF OR
CONDITIONS FOR AN OTC REGULATORY APPROVAL, IN ALL CASES WITH RESPECT TO THE
PRODUCT. Without limiting the generality of the foregoing, CYTOVIA expressly
does not warrant (a) the commercial success of the Product in the Territory or
(b) the safety or usefulness for any purpose of the CYTOVIA Technology it
provides hereunder.

 

10.CONFIDENTIALITY

 

10.1.Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that,
during the Term and for five (5) years thereafter, the receiving Party shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as expressly provided for in this Agreement, any
Information and materials furnished to it by the other Party pursuant to this
Agreement or the Non-disclosure Agreement, dated 9th December 2016, by and
between the Parties (the “NDA”) (collectively, “Confidential Information”). For
the avoidance of doubt, all CYTOVIA Technology shall be Confidential Information
of CYTOVIA. Each Party may use such Confidential Information only to the extent
required to accomplish the purposes of this Agreement. Each Party will use at
least the same standard of care as it uses to protect proprietary or
confidential information of its own (but in no event less than reasonable care)
to ensure that its employees, agents, consultants and other representatives do
not disclose or make any unauthorized use of the Confidential Information. Each
Party will promptly notify the other upon discovery of any unauthorized use or
disclosure of the Confidential Information.

 

10.2.Exceptions. Confidential Information shall not include any information
which the receiving Party can prove by competent written evidence: (a) is now,
or hereafter becomes, through no act or failure to act on the part of the
receiving Party, generally known or available; (b) is known by the receiving
Party at the time of receiving such information, as evidenced by its records;
(c) is hereafter furnished to the receiving Party by a Third Party, as a matter
of right and without restriction on disclosure; (d) is independently discovered
or developed by the receiving Party without the use of Confidential Information
belonging to the disclosing Party, as is demonstrated by the written records of
the receiving Party; or (e) is the subject of a written permission to disclose
provided by the disclosing Party.

 

 

 

 

10.3.Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances:

 

(a)regulatory filings and/or patent prosecution for the Product;

 

(b)prosecuting or defending litigation as permitted by this Agreement;

 

(c)complying with applicable court orders or governmental regulations or other
mandatory requirements, including stock exchange listing and disclosure
requirements; and

 

(d)disclosure on a “need to know” basis to Affiliates, Sublicensees (and
potential Sublicensees), directors, officers, employees, consultants, agents or
other Third Parties in connection with performance of this Agreement, and
disclosures to Third Parties in connection with due diligence or similar
investigations by such Third Parties, provided, in each case, that any such
Affiliate, Sublicensee (or potential Sublicensee), director, officer, employee,
consultant, agent or Third Party agrees to be bound by terms of confidentiality
and non-use comparable in scope to those set forth in this Section 10.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
10.3(a), (b) or (c), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such Party
would use to protect its own confidential information, but in no event less than
Commercially Reasonable Efforts. In any event, the Parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder. The
Parties will consult with each other on the provisions of this Agreement to be
redacted in any filings made by the Parties with any regulatory authority or as
otherwise required by law.

 

10.4.Publications. Neither Party shall publicly present or publish results of
studies, clinical or otherwise, carried out under this Agreement (each such
presentation or publication, a “Publication”) without the prior approval of the
JOC. The submitting Party shall provide the JOC with an opportunity to review
any proposed Publication at least thirty (30) days prior to the earlier of its
presentation or intended submission for publication. Notwithstanding the
foregoing, PINT shall not have the right to publish or present CYTOVIA’s
Confidential Information without CYTOVIA’s consent, and CYTOVIA shall not have
the right to publish or present PINT’s Confidential Information without PINT’s
consent.

 

10.5.Publicity. It is understood between the Parties that CYTOVIA intends to
issue a press release announcing the execution of this Agreement. For all press
releases to be issued concerning the Product, the Parties agree to consult with
each other reasonably and in good faith with respect to the text and timing of
such press release by CYTOVIA prior to the issuance thereof, provided that PINT
may not unreasonably withhold consent to such release. In addition, following
the initial press release announcing this Agreement, either Party shall be free
to disclose, without the other Party’s prior written consent, the existence of
this Agreement, the identity of the other Party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

 

 

 

 

11.TERM AND TERMINATION

 

11.1.Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall, unless earlier terminated as provided in this
Agreement, continue in effect, on a country by country basis, until PINT no
longer has any payment obligations to CYTOVIA hereunder with respect to such
country.

 

11.2.Termination: Each party shall have the right to terminate the Agreement
upon thirty (30) days’ written notice if, within such thirty (30)-day period,
the breaching Party shall fail to cure fully any breach or default of any
material obligation under this Agreement as described in such written notice
detailing the facts of such breach with reasonable specificity; provided,
however, that the breaching Party may avoid such termination if, before the end
of such thirty (30)-day period, such breach or default has been cured by the
breaching Party to the reasonable satisfaction of the other Party. Without
limiting the generality of the foregoing, the Parties shall have the right to
terminate the Agreement under the following circumstances:

 

(a)CYTOVIA shall have the right to terminate the Agreement in the event of
PINT’s failure to meet a diligence obligation set forth therein (following any
applicable notice and cure period).

 

(b)CYTOVIA shall also have the right to terminate the Agreement in the event of
PINT’s failure to cure a payment default within the applicable notice and cure
period.

 

(c)PINT shall have the right to terminate the Agreement if CYTOVIA does not
timely provide the most up-to-date, necessary documentation for (a) NPP sales or
(b) filing for Marketing Authorizations or (c) provisions for back-up supply
arrangements 6 a) iii) and 6. a) iv) are not met.

 

(d)PINT shall have the right to terminate this Agreement in the event that
CYTOVIA is not able to comply with the obligations set forth in Section 9.2.

 

(e)PINT shall have the right to terminate this Agreement in the event that both:
(i) PINT is not able to obtain the license and/or the distribution rights for
New Product in the Territory from CYTOVIA and (ii) New Product is not otherwise
commercially available in the Territory.

 

11.3.Reversion and Assignment of Rights Upon Termination. Upon termination of
the Agreement for any reason, the rights licensed to PINT under the Agreement
shall expire and automatically revert in their entirety to CYTOVIA, except with
respect to PINT’s Sublicensees as set forth in Section 11.5. As set forth in
Section 11.5(b), PINT shall immediately transfer to CYTOVIA, without further
consideration, all assets, rights and business related to the Product (including
without limitation Regulatory Approvals, Regulatory Documentation, and
Trademarks) in the Territory. Termination shall not relieve PINT of any payment
obligations otherwise due up to the date of termination and there shall be no
reimbursement by CYTOVIA of any amounts paid to PINT prior to the termination
date.

 

 

 

 

11.4.Termination for Patent Challenge. If and to the extent permitted under
applicable law, CYTOVIA shall have the right to immediately terminate this
Agreement upon written notice to PINT if PINT or any of its Affiliates or
Sublicensees, directly or indirectly through a Third Party, commences any
interference, inter partes review, reexamination or opposition proceeding,
challenges the validity or enforceability of, or opposes any extension of or the
grant of a supplementary protection certificate with respect to, any CYTOVIA
Patent, or contests or challenges the validity or scope of the CYTOVIA
Technology or CYTOVIA’s proprietary rights thereto or thereunder.

 

11.5.Effect of Termination; Surviving Obligations.

 

(a)Effect of Termination. Upon termination of this Agreement by CYTOVIA as
provided herein, all rights and obligations of the Parties under this Agreement
shall terminate, except as provided in this Section 11. Thereafter each
Sublicensee shall become a direct licensee of CYTOVIA, at CYTOVIA’s sole option,
and provided that (i) such Sublicensee is then in full compliance with all terms
and conditions of its sublicense, (ii) all payments owed thereunder to CYTOVIA
have been paid, and (iii) such Sublicensee agrees in writing, at least ten (10)
business days prior to the effective date of termination of this Agreement, that
such Sublicensee directly assumes all obligations of PINT under this Agreement
in the Territory (or that portion of the Territory to which the sublicense
pertains). During a period of twelve (12) months after termination of the
Agreement or until such time as CYTOVIA is able to find a new marketing partner
for the Product, whichever occurs earlier, PINT shall continue to support the
Product call center and to receive Adverse Event reports and forward such
reports to CYTOVIA, provided, however, that CYTOVIA reimburses PINT at CYTOVIA’s
costs. After the expiration of this twelve (12) months period, any reports
received by PINT shall be forwarded promptly to CYTOVIA (or its designee).

 

(b)Termination Procedures. Upon termination of this Agreement as provided
herein, (i) PINT shall transfer to CYTOVIA all information regarding the Product
and all regulatory filings and Regulatory Approvals regarding the Product in the
Territory and copies of all data, reports, records and materials in PINT’s
possession or Control constituting the CYTOVIA Technology or relating to the
Commercialization of the Product in the Territory, including all non-clinical
and clinical data relating to the Product, at CYTOVIA’s cost, unless termination
is due to the breach of any material provision of this Agreement by PINT, within
thirty (30) days after such termination; (ii) PINT shall, and hereby does as of
the date of such termination, assign to CYTOVIA such rights as PINT has or may
acquire in any Regulatory Approvals, Regulatory Documentation, data, materials,
promotional, advertising, marketing and distribution rights, contracts, patents
and other information relating to the Product; (iii) PINT shall enter into and
execute all reasonable and appropriate assignments needed to assign to CYTOVIA
such rights PINT has or may acquire in any Regulatory Approvals, Regulatory
Documentation, data, materials, promotional, advertising, marketing and
distribution rights, contracts, patents and other information relating to the
Product; (iv) PINT shall appoint CYTOVIA as its exclusive distributor of the
Product in the Territory and shall grant CYTOVIA the right to appoint
sub-distributors, until such time as all Regulatory Approvals in the Territory
have been transferred to CYTOVIA; (v) if CYTOVIA reasonably requests, and to the
extent assignable by PINT, PINT shall transfer to CYTOVIA any Third Party
agreements relating to the development or Commercialization of the Product to
which PINT is a party, provided that CYTOVIA agrees to assume and perform all
obligations arising under such agreements after the date of such assignment; and
(vi) CYTOVIA shall have the option, exercisable within thirty (30) days after
the effective date of such termination, to purchase any inventory of the Product
affected by such termination at PINT’s cost of goods therefor pursuant to
mutually agreeable payment and delivery terms for the sale of such inventory. If
CYTOVIA does not exercise such option by providing written notice thereof to
PINT during such thirty (30) day period, or if CYTOVIA informs PINT of its
intention not to exercise such option, then PINT will be entitled, during the
period ending on the last day of the sixth (6th) full month following the
effective date of such termination, to sell any inventory of the Product that
remains on hand as of the effective date of such termination, so long as PINT
pays to CYTOVIA the amounts due on Net Sales, as applicable, in accordance with
the terms and conditions set forth in this Agreement. PINT shall execute all
documents and take all such further actions as may be reasonably requested by
CYTOVIA in order to give effect to this Section.

 

 

 

 

(c)Return of Confidential Information. Within thirty (30) days following the
expiration or termination of this Agreement, each Party shall deliver to the
other Party any and all Confidential Information of such Party then in its
possession, provided that each Party may retain one (1) copy of such
Confidential Information solely for monitoring continued compliance with the
terms of this Agreement.

 

(d)Surviving Obligations. Expiration or termination of this Agreement shall not
relieve the Parties of any obligation accruing prior to such expiration or
termination. Except as set forth below or elsewhere in this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration or termination of this Agreement:

 

Section 1 Definitions     Section 4.2 Record Keeping; Audit for Cause    
Section 4.4 Pharmacovigilance and Product Complaints     Section 6.3 Compliance
with Laws     Section 7 Payments; Reports; Audits     Section 8.1(b) Inventions
    Section 9.4 Disclaimer     Section 10 Confidentiality     Section 11 Term
and Termination     Section 12 Indemnification and Insurance (excluding Section
12.4)     Section 13 Governing Law; Dispute Resolution; Submission to
Jurisdiction     Section 14 General Provisions

 

 

 

 

12.INDEMNIFICATION AND INSURANCE

 

12.1.Indemnification by CYTOVIA. CYTOVIA hereby agrees to save, defend,
indemnify and hold PINT and its Affiliates and Sublicensees, and their
respective directors, officers, employees, agents and consultants (each, a “PINT
Indemnitee”), harmless from and against any and all demands, liabilities,
expenses and/or losses, including reasonable legal expense and attorneys’ fees
(collectively, “Losses”), to which any PINT Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of the breach by CYTOVIA
of any warranty, representation, covenant or agreement made by CYTOVIA in this
Agreement; except, in each case, to the extent such Losses result from the gross
negligence or willful misconduct of any PINT Indemnitee or the breach by PINT of
any warranty, representation, covenant or agreement made by PINT in this
Agreement.

 

12.2.Indemnification by PINT. PINT hereby agrees to save, defend, indemnify and
hold CYTOVIA, and its Affiliates, and their respective directors, officers,
employees, agents and consultants (each, an “CYTOVIA Indemnitee”), harmless from
and against any and all Losses to which any CYTOVIA Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise directly or indirectly out of: (a)
the development, registration, use, promotion, marketing, distribution,
handling, storage, sale, offer for sale, import or other disposition of the
Product by PINT or its Affiliates or Sublicensees; (b) the breach by PINT of any
warranty, representation, covenant or agreement made by PINT in this Agreement;
(c) actual or asserted violations of applicable laws by PINT or its Affiliates
or Sublicensees in connection with this Agreement; (d) any allegation that use
of any Trademark by PINT or its Affiliates or Sublicensees infringes the rights
of a Third Party; or (e) the negligence or willful misconduct or willful
omissions by PINT in the performance of its obligations under this Agreement;
except, in each case, to the extent such Losses result from the gross negligence
or willful misconduct of any CYTOVIA Indemnitee or the breach by CYTOVIA of any
warranty, representation, covenant or agreement made by CYTOVIA in this
Agreement.

 

12.3.Indemnification Procedure.

 

(a)Notice of Claim. The indemnified Party shall give the indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified Party intends to base a request
for indemnification under Section 12.1 or Section 12.2, but in no event shall
the indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time).The indemnified
Party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a Party, its Affiliates and Sublicensees or their respective
directors, officers, employees, agents and consultants shall be made solely by
such Party (the “Indemnified Party”).

 

 

 

 

(b)Third Party Claims. The obligations of an indemnifying Party under this
Section 13 with respect to Losses arising from claims of any Third Party that
are subject to indemnification as provided for in Section 12.1 or Section 12.2
(a “Third Party Claim”) shall be governed by and be contingent upon the
following additional terms and conditions:

 

(i)Control of Defense. At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Uponassuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party. In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying Party all original notices
and documents (including court papers) received by any Indemnified Party in
connection with the Third Party Claim. Should the indemnifying Party assume the
defense of a Third Party Claim, the indemnifying Party shall not be liable to
the Indemnified Party or any other Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the indemnifying Party is not obligated to indemnify,
defend or hold harmless the Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying Party for any and
all costs and expenses (including reasonable attorneys’ fees and costs of
defense and settlement) and any Losses incurred by the indemnifying Party in its
defense of the Third Party Claim with respect to such Indemnified Party.

 

(ii)Right to Participate in Defense. Without limiting clause (i) of Section
12.3(b), any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless (A) the employment thereof has been
specifically authorized by the indemnifying Party in writing, or (B) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 12.3(b)(i) (in which case the Indemnified Party shall
control the defense).

 

 

 

 

(iii)Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 12.3(b)(i), the indemnifying Party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party.

 

(iv)Cooperation. Regardless of whether the indemnifying Party chooses to defend
or prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnified Party to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

 

(v)Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

 

12.4.Insurance. Each Party, at its own expense, shall maintain general and
product liability coverage appropriate for its activities with reputable and
financially secure insurance carriers to cover its activities related to this
Agreement during the Term. For clarification, such general and product liability
insurance shall be up to an amount consistent with industry standards and shall
name the other Party as an additional insured with respect to such insurance. A
Party shall provide a certificate of insurance (or evidence of self-insurance)
evidencing such coverage to the other Party upon request. In the event that a
Party wishes to self-insure, it shall obtain the consent of the other Party,
which consent shall be granted if the self-insured Party provides reasonable
evidence that its self-insurance program provides insurance coverage
substantially equivalent to that provided by a reputable and financially secured
insurance carrier.

 

 

 

 

13.GOVERNING LAW; DISPUTE RESOLUTION; SUBMISSION TO JURISDICTION

 

13.1.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of New York, US, without application of its
choice of law rules.

 

13.2.Disputes. The Parties recognize that disputes as to certain matters arising
under this Agreement may arise from time-to-time. It is the objective of the
Parties to seek to resolve any issues or disputes arising under this Agreement
in an expedient manner and, if at all possible, without resort to litigation,
and to that end the Parties agree to abide by the procedures set forth in this
Section 13 to resolve any such issues or disputes. The Parties initially shall
attempt to settle any such issue or dispute through good faith negotiations in
the spirit of mutual cooperation between business executives with authority to
resolve the dispute, for a period of thirty (30) days after receipt by a Party
of a notice from the other Party demanding such negotiations (or such longer
period for such negotiations as the Parties may agree in writing).

 

13.3.Jurisdiction. Any dispute arising out of or in any way related to this
Agreement that is not resolved as provided in Section 13.2 shall be submitted to
the exclusive jurisdiction of the federal courts in New York City, US. Each
Party hereby waives any right it may have to assert the doctrine of forum non
conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section 13.3, and stipulates that the
federal courts located in New York City, US shall have in personam jurisdiction
and venue over each of them for the purpose of litigating any dispute,
controversy, or proceeding arising out of or related to this Agreement.

 

14.GENERAL PROVISIONS

 

14.1.Entire Agreement; Modification. This Agreement (including the exhibits
hereto) and the agreements contemplated hereunder constitute the Parties’ entire
agreement with respect to the subject matter hereof. In case of any discrepancy
or contradiction, the provisions of the main text of this Agreement and the
exhibits or any agreement contemplated hereunder, the terms of this Agreement
shall control. This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein, including, without limitation, the NDA.
Each Party acknowledges that, in entering into this Agreement, it has not relied
on, and shall have no right or remedy in respect of, any statement,
representation, assurance or warranty (whether made negligently or innocently)
other than as expressly set out in this Agreement. Each Party waives all rights
and remedies which, but for this Section 14.1, might otherwise be available to
it in respect of such statement, representation, assurance or warranty. No
rights or licenses with respect to any intellectual property of either Party are
granted or deemed granted hereunder or in connection herewith, other than those
rights expressly granted in this Agreement. This Agreement may only be modified
or supplemented in a writing expressly stated for such purpose and signed by
each of the Parties.

 

14.2.Relationship between the Parties. The Parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the Parties. Neither Party is a legal representative of the other Party
and neither Party can make, assume or create any obligation, representation,
warranty or guarantee, express or implied, on behalf of the other Party for any
purpose whatsoever.

 

 

 

 

14.3.Non-Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.

 

14.4.Assignment. The rights and obligations of the Parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties. Any assignment not in accordance with this Agreement
shall be void. This Agreement and the rights established hereunder may only be
assigned or transferred by PINT to Affiliates of PINT, upon reasonable prior
notice to CYTOVIA, provided, however, that PINT shall remain responsible for the
timely and complete performance of this Agreement by such Affiliates.

 

14.5.No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

 

14.6.Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

 

14.7.Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the Party to be notified at its address(es) given below, or
at any address such Party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, five (5) days after
the date of postmark; or (c) if delivered by overnight courier, the next
business day the overnight courier regularly makes deliveries.

 

If to PINT, notices must be addressed to:

 

PINT PHARMA GmbH

 

Attention: CEO

 

With copy to: Legal Counsel

 

Wipplingerstrasse 34/I/Top 112-119

 

A-1010 Vienna

 

Austria

 

Tel: +43 1 259 47 35/ +43 259 47 70

 

Email: david.munoz@pint-pharma.com

 

Email: legal@pint-pharma.com

 

 

 

 

If to CYTOVIA, Inc. notices must be addressed to:

 

Dr Daniel Teper

 

Chief Executive Officer

 

CYTOVIA Inc,

 

We Work Tower 49

 

12 East 49th Street

 

New York, NY 10017

 

Attention: Alla Mekthevia

 

Telephone: +17188011987

 

14.8.Force Majeure. Except for the obligation to may payments due under this
Agreement, each Party shall be excused from liability for the failure or delay
in performance of any obligation under this Agreement (other than payment
obligations) by reason of any event beyond such Party’s reasonable control
including Acts of God, fire, flood, explosion, earthquake, or other natural
forces, war, civil unrest, destruction, any strike or labor disturbance, or any
other event similar to those enumerated above. Such excuse from liability shall
be effective only to the extent and duration of the event(s) causing the failure
or delay in performance and provided that the Party has not caused such event(s)
to occur. Notice of a Party’s failure or delay in performance due to such force
majeure must be given to the other Party within ten (10) days after its
occurrence. All delivery dates under this Agreement that have been affected by
such force majeure shall be tolled for the duration of such force majeure.
Notwithstanding the foregoing, should such event(s) of force majeure suffered by
a Party extend beyond a three (3) month period, the other Party may then
terminate this Agreement by written notice to the non-performing Party, with the
consequences of such termination as set forth in Section 11.

 

14.9.Interpretation.

 

(a)Captions & Headings. The captions and headings contained in this Agreement
preceding the text of the articles, sections, subsections and paragraphs hereof
are inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction.

 

 

 

 

(b)Articles, Sections & Subsections. Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

 

(c)Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

 

(d)Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist.

 

(e)English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

 

(f)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument.

 

(g)Exhibits. The Exhibits of this Agreement are the following:

 

-Exhibit A: CYTOVIA Patents

 

-Exhibit B: CYTOVIA Trademark

 

-Exhibit C: Development and Commercialization Plan

 

-Exhibit D: Financial Conditions

 

IN WITNESS WHEREOF, the parties hereto have duly executed this LICENSE AND
COMMERCIALIZATION AGREEMENT as of the Effective Date.

 

CYTOVIA, Inc..

 

By

 

Date

 

Name: Daniel Teper

 

Title: CEO

 

 

 

 

PINT PHARMA INTERNATIONAL S.A

 

By By     Date Date     Name: David Muñoz Guzman Name: Massimo Radaelli    
Title: CEO Title: Chairman

 

 

 

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

Exhibit A

 

Patent List

 

TITLE COUNTRY FILING
NUMBER FILING
DATE STATUS PATENT
NUMBER GRANT
DATE SYNTHESIS OF HISTAMINE DIHYDROCHLORID Canada 23568712356871 20. Dez. 99
Granted 2356871 14. Sep. 10 SYNTHESIS OF HISTAMINE DIHYDROCHLORID Israel 143570
20. Dez. 99 Granted 143570 21. Nov. 06 SYNERGISTIC TUMORCIDAL RESPONSE INDUCED
BY HISTAMINE USA 09/226226 6. Jan. 99 Granted 6498181 24. Dez. 02 TREATMENT AND
PREVENTION OF REACTIVE OXYGEN METABOLITE- MEDIATED CELLULAR DAMAGE USA 10/171018
11. Jun. 02 Granted 6730692 4. Jun. 04 METHODS AND COMPOSITIONS FOR PROMOTING
THE MATURATION OF MONOCYTES USA 10/160745 30. Jun. 02 Granted 6790440 14. Sep.
04 METHODS AND COMPOSITIONS FOR PROMOTING THE MATURATION OF MONOCYTES USA
10/160360 30. Jun. 02 Granted 6893633 17. Mai. 05 METHODS AND COMPOSITIONS FOR
PROMOTING THE MATURATION OF MONOCYTES USA 10/160368 30. Jun. 02 Granted 6821510
23. Nov. 04

 

•            Orphan Drug Designation in the US granted December 15th 1999

 

 

 

 

Europe

 

Description Number Country Filing Date Issued Date Syntesis of Histamine
Dihydrochloride EP1140857 Austria, Belgium, Cyprus, Denmark, Finland, France,
Great Britain, Germany, Greece, Ireland, Italy, Liechtenstein, Luxembourg,
Monaco, Netherlands, Portugal, Spain, Sweden, Switzerland. 12/20/99 7/2/08

 

OTHER COUNTRIES

 

Description Number Country Filing Date Issued Date Syntesis of Histamine
Dihydrochloride ZL9981490.3 China 12/20/99 06/30/04 “ 4139082 Japan 12/20/99
06/13/08 “ 1243166 Taiwan 12/23/99 11/11/05 “ 205849 India 12/20/99 04/13/07 “
763523 Australia 12/20/99 11/06/03 “ 512935 New Zealand 12/20/99 12/08/03 “

02102715.8 (appl. No.)

1040998 (patent No.)

Hong Kong 12/20/99 04/24/09

 

 

 

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

Exhibit B

 

Trademarks List

 

Trademarks

 

Mark Country Status Class Applic No File Date Reg
No Reg
Date Renewal
Date CEPLENE AU Registered 5 858297 23-Nov-00 858297 17-May-01 23-Nov-20 CEPLENE
CH Registered 5 13973/2000 23-Nov-00 483420 04-Apr-01 23-Nov-20 CEPLENE CN
Registered 5 2001045526 28-Mar-01 1760656 07-May-02 06-May-22 CEPLENE EM
Registered 5 1965656 22-Nov-00 001965656 22-May-02 22-Nov-20 CEPLENE JP
Registered 5 2001-029763 30-Mar-01 4671668 16-May-03 16-May-13 CEPLENE LI
Registered 5 13015 08-0ct-03 13015 13-Jan-04 08-0ct-13 CEPLENE NO Registered 5
2003309400 07-0ct-03 224104 01-Sep-04 01-Sep-17 CEPLENE NZ Registered 5 627694
07-0ct-03 627694 24-May-01 29-Sep-17 CEPLENE IS Registered 5 2516/2003 06-0ct-03
30/2004 02-Jan-04 02-Jan-24

 

 

 

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

EXHIBIT C

 

Commercialization Plan

 

 

 

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

EXHIBIT D

 

Financial Conditions

 

1.1.Pass-through Costs. CYTOVIA shall be solely responsible for providing the
Dossier as is at the time of signing (as submitted and approved by the EMA
and/or FDA) and sending subsequent updates without further request from PINT and
within a reasonable time frame. CYTOVIA (or its CMO, as applicable) should
provide to PINT any reasonable support to answer questions asked by a Regulatory
Authority in the Territory with respect to the Dossier for the filing,
maintaining or renewing of Regulatory Approvals and that relate to manufacture
of the Product. No work will be initiated unless agreed in writing (including
e-mail) by the Alliance Managers of the two Parties. CYTOVIA reserves the right
to charge for pass through costs such as legalization and notarization of
documents.

 

1.2.Equity Investment: PINT, either itself or through its parent company, Pint
Pharma GmbH, a company registered under Austrian laws having its registered
office at Wipplingerstrasse 34/I/Top 112 - 119. A-1010 Vienna. Austria, will
make an investment of $4,000,000 in CYTOVIA’s common stock at series A valuation
(the “Initial Investment”). The terms of the investment shall be defined in a
separate agreement between PINT and CYTOVIA and such Equity Investment Agreement
shall be executed once all conditions for the commercialization of the Product
and the Combination Therapy in the LATAM region have been met. Upon completion
of the Initial Investment, PINT shall have the right to appoint one director to
the Board of CYTOVIA, who shall initially be Dr. Massimo Radaelli. For the
avoidance of the doubt, the consummation of the Right of First Refusal set forth
in Section 3.3 of the present Agreement shall be a condition precedent to the
effectiveness of signature of the Equity Investment Agreement.

 

1.3.Sales Milestones: PINT will pay CYTOVIA (i) a milestone payment of $500,000
when Net Sales of the Product in the Territory first reach $10,000,000 in any
calendar year and (iii) a milestone payment of $1,250,000 when Net Sales of the
Product in the Territory first reach $25,000,000 in any calendar year.

 

1.4.Transfer Price: On a country-by-country basis, until the later of (a)
expiration of the last Valid Claim and (b) ten (10) years from the Effective
Date of the Agreement, PINT shall pay a transfer price for Products and NPP
products of: (i) 35% (thirty-five percent) of Net Sales, and (ii) in the event
PINT is supplied directly by a CMO, CYTOVIA shall receive 35% of Net Sales minus
the CMO costs.

 

 

